Citation Nr: 1739338	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, excluding the period from November 2, 2010 to December 31, 2010, for left ankle sprain.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left knee disability.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right knee disability.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral foot disability. 

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a bilateral foot disability. 

8.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from December 1991 to August 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio and a December 2009 rating decision issued by the RO in Decatur, Georgia.  The Veteran subsequently moved and the jurisdiction transferred to the RO in St. Petersburg, Florida.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in June 2015 and a copy of the transcript is of record.  The VLJ who held the hearing is no longer employed by the Board.  The law requires that the VLJ who conducted the hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By a July 2017 letter, the Veteran was given an opportunity to request another hearing.  The letter advised him that if he did not respond within 30 days, the Board would assume that he did not want another hearing.  The Veteran responded via an August 2017 letter that he did not wish to appear at another Board hearing. 

The Board remanded the case in January 2015 and June 2016 for additional development. 

The Board acknowledges the Veteran had left ankle surgery in October 2010, and as such the Veteran's disability rating was temporarily increased to 100 percent from November 2, 2010 to December 31, 2010.  The Board will not consider this period in determining if an initial increase rating is warranted. 


FINDINGS OF FACT

1.  From November 2, 2008 to January 20, 2011, the Veteran's left ankle plantar flexion was more than 30 degrees, excluding the period from November 2, 2010 to December 31, 2010.

2.  From January 20, 2011, the Veteran's left ankle dorsiflexion was, at worst, between 0 and 5 degrees. 

3.  The Veteran's claim for a left knee disability was previously considered and denied by the RO in December 2000.  The Veteran was notified of the decision and his appellate rights, but he did not appeal or submit new and material evidence within the one-year appeal period. 

4.  The Veteran's claim for a right knee disability was previously considered and denied by the RO in December 2000.  The Veteran was notified of the decision and his appellate rights, but he did not appeal or submit new and material evidence within the one-year appeal period. 

5.  The Veteran's claim for a bilateral foot disability was most recently considered and denied by the RO in September 2004.  The Veteran was notified of the decision and his appellate rights, but he did not appeal or submit new and material evidence within the one-year appeal period. 

6.  The evidence of record since the December 2000 rating decision is not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability. 

7.  The evidence of record since the December 2000 rating decision is not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.

8.  The evidence of record since the September 2004 rating decision is not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral foot disability. 

9.  The preponderance of evidence reflects that the Veteran's left knee disability was due to his time in service. 
 
10. The preponderance of evidence reflects that the Veteran's right knee disability was due to his time in service.    

11.  The preponderance of evidence reflects that the Veteran's bilateral foot disability due to his time in service.    

12.  The preponderance of evidence reflects that the Veteran's right ankle disability was due to his time in service.    


CONCLUSIONS OF LAW

1.  Prior to January 20, 2011, the criteria for a left ankle disability rating in excess of 10 percent have not been met, excluding the period from November 2, 2010 to December 31, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5270, Diagnostic Code 5271 (2016).

2.  From January 20, 2011, the criteria for a left ankle disability rating of 20 percent were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5271 (2016).     

3.  The December 2000 rating decision that denied service connection for the Veteran's left knee disability is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

4.  The December 2000 rating decision that denied service connection for the Veteran's right knee disability is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016). 

5.  The evidence received subsequent to the December 2000 rating decision is new and material and the claims for service connection for a left knee disability is reopened; the requirements for establishing service connection for left knee disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.156, 3.159 (2016).

6.  The evidence received subsequent to the December 2000 rating decision is new and material and the claims for service connection for a right knee disability is reopened; the requirements for establishing service connection for right knee disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.156, 3.159 (2016).

7.  The September 2004 rating decision that denied service connection for the Veteran's bilateral foot disability is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

8.  The evidence received subsequent to the September 2004 rating decision is new and material and the claim for service connection for a bilateral foot disability is reopened; the requirements for establishing service connection for a bilateral foot disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.156, 3.159 (2016).

9.  The requirements for establishing service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With regard to the Veteran's petitions to reopen previously denied claims and claims for service connection, given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

With regard to the increased rating claim, VA's duty to notify was satisfied by a November 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs), private treatment records, and VA medical treatment records have been obtained.  The Board remanded the case in June 2016 to obtain additional STRs, personnel records, and VA treatment records.  Applicable law mandates that there must be substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes the Veteran's VA treatment records were added to the file, but not the additional STRs and personnel records.  VA made several attempts to obtain theses records, and a negative reply was received.  In a January 2017 letter VA indicated the records could not be located.  The Veteran's representative submitted a brief in May 2017 indicating all remand directives had been complied with and did not refer to any additional, unobtained, relevant, available evidence.  Thus, all relevant, identified, and available evidence has been obtained.    

The Board notes the Veteran received VA examinations for his left ankle in April 2009, November 2009, January 2011, and November 2016.  The Board concludes these prior examinations were adequate as they each considered the Veteran's complete medical history and his lay statements and the examiners provided information needed for the Board to render an informed decision in the case.  . 

In June 2016, the Board remanded this case so that the Veteran could receive a VA examination for his left ankle.  Applicable law mandates that VA examinations include the results of range of motion testing on both active and passive motion, weight-bearing and nonweight-bearing and, if possible, the range of motion for the opposite undamaged joint.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  In November 2016, the Veteran underwent a VA examination where range of motion was assessed, including where pain began during range of motion and repetitive motion testing.  The examiner also described the functional loss and limitations caused by the Veteran's disability.  The VA examiner specifically found that there was pain on range of motion testing and pain with weight-bearing.  Although the examination report did not contain the results of the passive and nonweight-bearing ranges of motion, the examination is adequate to decide the claim.  

The diagnostic criteria for orthopedic conditions do not require the results of passive range of motion testing, do not discern between weight-bearing and non-weight-bearing, and do not consider range of motion of the opposite joint (if undamaged).  Notably here, the Veteran claims damage to his right ankle, the opposite joint.  The rating criteria for orthopedic conditions require consideration of ranges of motion, where applicable, and of functional loss as set forth in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  This information is provided in the November 2016 VA examination.  

II.  Increased Rating for Left Ankle Sprain

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

When a rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80 (1997). 

The Veteran's left ankle sprain is currently rated under Diagnostic Code 5271, limited motion of the ankle.  38 C.F.R. § 4.71a (2016).  Under this Diagnostic Code a 10 percent rating is warranted with moderate limited motion and a 20 percent rating is warranted under marked limited motion.  Standard range of motion of an ankle is to 20 degrees of dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. § 4.71 Plate II.

The Board also considers whether an increased rating is warranted under other Diagnostic Codes pertaining to the ankle.  Diagnostic Code 5270 contemplates ankylosis of the ankle.  A 20 percent rating is warranted when the plantar flexion is less than 30 degrees.  A 30 percent rating is warranted when the plantar flexion is between 30 degrees and 40 degrees or the dorsiflexion is between 0 degrees and 10 degrees.  A 40 percent rating is warranted when the plantar flexion is more than 40 degrees or the dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  Although VA examinations show that the Veteran's dorsiflexion has been 5 degrees, VA examiners have specifically found that ankylosis is not present.  Further, there is no evidence of record that the Veteran's left ankle is immobilized.  Bu definition, he therefore does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Therefore, a higher rating under Diagnostic Code 5270 is not warranted.  

The evidence of record includes the Veteran's VA treatment records for his left ankle.  The Veteran began receiving treatment from the VA in 2008 and has continued to receive treatment.  The VA treatment records document the Veteran's continued complaints of instability, pain, and swelling of his left ankle.  

The Veteran underwent his first VA examination in April 2009.  The VA examiner noted the Veteran did not have arthritis, use assistive devices, or have any incapacitating episodes.  The Veteran did have instability, weakness, tenderness, and mild laxity, but not ankylosis.  The Veteran's dorsiflexion was 0 to 18 degrees and his plantar flexion was 0 to 43 degrees.  After repetitive testing his dorsiflexion was 0 to 17 degrees and his plantar flexion was 0 to 42 degrees.  The VA examiner ultimately opined the Veteran's left ankle disability had a moderate effect on his daily activities. 

The Veteran's next VA examination was in November 2009.  He reported regular use of an ankle brace.  The examiner noted the Veteran's ankle rolled about once a month when he was walking on flat surfaces.  The Veteran's bilateral ankle dorsiflexion was 0 to 20 degrees and plantar flexion 0 to 45 degrees, which is normal, but he had pain at the end points of motion.  The Veteran had pain even when not having a flare up and the pain was worse with weight-bearing activities.  The Veteran experienced stiffness, weakness, and instability. 

The Veteran received a VA examination in January 2011.  Similar to the previous examinations, the Veteran reported instability, swelling, weakness, and daily, constant pain.  The Veteran's dorsiflexion was 0 to 5 degrees and his plantar flexion was 0 to 10 degrees.  The examiner noted the Veteran did not have deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding or movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability.  However, the Veteran's range of motion was limited by pain and stiffness.  The examiner stated he could not determine the functional loss experienced by the Veteran during a flare up without resorting to speculation.  Thus, the examiner concluded the Veteran's functional limitation was mild. 

The Veteran testified about his left ankle disability at a June 2015 Board hearing.  The Veteran stated that he has had problems with his left ankle for years; he stated he had pain in both ankles and issues moving side-to-side.  He stated his ankle felt unstable and that it would blow out.  The Veteran stated he could not walk straight and believed he may need another surgery on his ankle.  The Veteran testified that he wore a brace, and if he did not wear the brace he would fall over.   

The Veteran's most recent VA examination occurred in November 2016.  The VA examiner found the Veteran's dorsiflexion range was 0 to 10 degrees and his plantar flexion was 0 to 30 degrees.  The examiner found the Veteran's abnormal range of motion contributed to a functional loss because of the pain he experienced.  The examiner noted there was pain with weightbearing and tenderness on palpitation.  However, the examiner found there was no pain, weakness, fatigability, or incoordination that significantly limited the Veteran's functional ability after repeated use.  The examiner did not examine the Veteran during a flare up so he could not say without speculation how the aforementioned factors would affect the Veteran during a flare up.  The examiner found the Veteran did not suffer from abduction deformity, inversion deformity, eversion deformity, or ankylosis.  The VA examiner noted the Veteran's left ankle disability affected his daily life because he was in constant pain.  In addition, the Veteran's ankle was aggravated by prolonged standing or walking and had given out on occasion causing the Veteran to fall.  The examiner concluded the Veteran had mild functional limitation.  

Prior to January 20, 2011, the Board finds that a disability rating in excess of 10 percent under Diagnostic Code 5271 is not warranted.  The VA examiners from April 2009 and November 2009 found the Veteran's ankle disability caused moderate functional limitation.  In coming to this conclusion, the examiners considered the Veteran's lay statements and the medical evidence.  In April 2009 the Veteran's plantar flexion was 0 to 42 degrees after repetitive testing.  Plantar flexion from 0 to 45 degrees is normal.  In November 2009 the Veteran's plantar flexion was 0 to 45 degrees with pain.  The Veteran's dorsiflexion and plantar flexion ranges noted in the April 2009 and November 2009 VA examination are not more closely described as marked limitation of motion.  

It is clear from the Veteran's competent, credible description of his symptoms and the medical evidence of record that there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2016).

The medical evidence of record does not support a finding that the Veteran has functional loss in his left ankle due to his disability such that a 20 percent rating under Diagnostic Code is more closely approximated.  His VA examinations and VA medical records noted that the Veteran's pain caused some functional impairment such as painful motion and less movement than normal.  The Veteran reported in several statements that his left ankle is worse with prolonged standing, sitting, or walking.  

As previously noted, the Veteran's functional loss in the form of painful motion, weakness, stiffness, decreased endurance, and fatigability has been considered in the evaluation of his left ankle disability.  The Board has also considered his reports of problems with prolonged standing and walking.  However, even when considering these factors, the criteria for a 20 percent rating under Diagnostic Code 5271 for marked limited range of motion are not more closely approximated.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his left ankle disability does not equate to more than the disability picture contemplated by the 10 percent rating prior to January 20, 2011.  38 C.F.R. § 4.71a (2016).

However, the Board finds an increase under Diagnostic Code 5271 to 20 percent from January 20, 2011, is warranted.  At his January 20, 2011 VA examination, the Veteran's dorsiflexion was limited to 5 degrees, indicating that he had one quarter of normal dorsiflexion (20 degrees).  Additionally, he had lost 35 degrees of plantar flexion.  The Board considers the Veteran's competent and credible lay statements discussing how his left ankle disability affects his daily life such as the constant pain, instability, and giving out.  When considering the functional impairment caused by his left ankle disability along with the ranges of motion from his January 2011 VA examination, his disability is more closely described as marked limitation of motion.  Therefore a 20 percent rating under Diagnostic Code 5271 is granted.  This is the maximum rating available under Diagnostic Code 5271.  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his left ankle renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Board acknowledges the Veteran stated his left ankle caused him pain and interferes with his employment, but the Veteran did not contend his left ankle made him unemployable. 

III.  New and Material Evidence 

As a preliminary matter, after the most recent final denials that are discussed below, the VA obtained additional service personnel records.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring the submission of new and material evidence.  38 C.F.R. § 3.156(c) (2016).  Service records related to a claimed in-service event, injury, or disease are relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) (2016).  In this case, the service personnel records are not relevant, as they do not pertain to the Veteran's in-service injuries or treatment for the claimed disabilities.  New and material evidence is therefore needed to reopen his previously denied claims.  

To reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

A.  Right Knee and Left Knee Disabilities

The RO previously considered and denied the Veteran's claims for a left and right knee disability in a December 2000 rating decision.  In the December 2000 decision the RO noted that there was no evidence in the Veteran's STRs showing treatment or diagnosis for a left knee disability.  The RO also noted the Veteran's VA treatment records lacked evidence of treatment for a left knee disability.  The RO determined that while the Veteran sustained a right knee injury in service, that injury was a different from the Veteran's current disability.  

The Veteran was notified of that decision and his appeal rights; however, he did not file an appeal.  In general, the rating decisions that are not timely appealed are final.  See 38 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Thus, the December 2000 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

The Veteran filed an application to reopen the claim in November 2008.  The evidence received since the December 2000 decision includes a private medical opinion, private treatment records, and VA treatment records documenting the Veteran's continued complaints for knee issues.  Further, the evidence of record includes the Veteran's June 2015 Board testimony discussing the Veteran's issues with his knees after completing parachute jumps in service.   

The Board finds this new evidence goes towards establishing an unestablished fact necessary to substantiate the claim.  The new evidence, specifically the VA treatment records and private medical opinion, go towards establishing a nexus between the Veteran's in-service parachute jumping and current disabilities.  Accordingly, the Board concludes new and material evidence has been received to reopen the Veteran's claim for service connection for a left and right knee disability.  38 C.F.R. § 3.156(a).  

B.  Bilateral Foot Disability 

The RO previously considered and denied the Veteran's claim for service connection for a bilateral foot disability in a December 2000 rating decision.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Therefore, the December 2000 rating decision became file.  The Veteran subsequently filed a petition to reopen in January 2004.  In a September 2004 rating decision, the RO determined no new and material evidence had been submitted to reopen the Veteran's claim.  The Veteran was notified of that decision and his appeal rights; however, he did not file an appeal.  In general, the rating decisions that are not timely appealed are final.  See 38 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Thus, the September 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

The Veteran filed an application to reopen the claim in November 2008.  As noted above, the evidence submitted since the September 2004 decision includes the Veteran's private and VA treatment records, his Board hearing testimony, and a private opinion discussing nexus.  In addition, the Veteran submitted a lay statement from his ex-wife explaining how the Veteran's bilateral foot condition affected his daily life.  Similarly, the Board finds this new evidence goes towards establishing an unestablished fact necessary to substantiate the claim.  Thus, the Board likewise concludes new and material evidence has been received to reopen the Veteran's claim for a bilateral foot condition.  38 C.F.R. § 3.156(a).  

IV.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board acknowledges the Veteran completed multiple parachute jumps during his time in service.  The Veteran competently and credibly testified in his June 2015 hearing that he encountered hard landings and believed that those landings caused his disability.  Specifically, on one occasion the Veteran landed in a tree.  The Board concludes these parachute jumps qualify as in-service incidents.  As noted below, the Veteran has documented disabilities for his left knee, right knee, feet, and right ankle.  Accordingly, the issue of nexus will be addressed below. 

A.  Left Knee Disability 

The Veteran has received treatment at the VA and from private doctors for his knees.  VA treatment records from 2008 document the Veteran's knee pain and notes his instability.  In a November 2009 treatment record the Veteran complained of anterior keen pain around the cap; he also complained of weakness, stiffness, popping/grinding, and flare ups several times a month in his left knee.  In 2011, the Veteran began receiving cortisone shots for his knee and was diagnosed with chondromalacia patella. 

The Board acknowledges the Veteran underwent a VA examination in November 2009 where the examiner determined his left knee disability was not related to service.  The examiner noted there was no treatment for a left knee disability in service.  Furthermore, the examiner concluded the Veteran's knee disability was due to his non-service connected pes planus. 

At the Veteran's Board hearing the Veteran stated a VA doctor told him that his knee issues were caused by his in-service parachute jumps, but the doctor refused to commit that opinion to paper.  The Veteran stated walking upstairs hurt, and he had difficulty sleeping at night because of the pain.  The Veteran also used a brace for his left knee and that he had instability.  The Veteran said his doctor told him he had no cartilage left in his knees.  

The Veteran also submitted a private opinion from his doctor, Dr. B. F.  The September 2015 opinion concluded that the Veteran's left knee disability was caused by the Veteran's history of parachute jumps while in service from 1991 through 1995.  The private doctor was familiar with the Veteran's condition and based his opinion on a review of the Veteran's STRs and treatment records.  This opinion was also shared by a VA treatment record from October 2015 where the examiner concluded the Veteran's knee disabilities were more likely a direct result of his numerous in-service parachute jumps done in full gear. 

Accordingly, the Board finds the preponderance of the evidence is for the claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  While the Board considers the November 2009 VA examination finding there is no nexus for the Veteran's condition, the September 2015 private opinion and October 2015 VA treatment record outweigh the 2009 VA opinion.  The Board finds the September 2015 private opinion and the October 2015 VA treatment record should be afforded higher probative weight because both opinions considered the Veteran's multiple parachute jumps.  Conversely, the November 2009 VA examiner only considered the lack of treatment in service for a left knee disability.  Therefore, the Board finds service connection is warranted.   

B.  Right Knee Disability 

For similar reasons as discussed above, the Board finds service connection for a right knee disability is warranted.  The Board notes the Veteran received treatment for a right knee injury while in service when he fell while carrying his ruck and hit his knee on a rock.  As noted above, the Veteran has a documented history of complaining about his knee pain and knee instability.  

Similar to the left knee, the Board finds the preponderance of evidence is for the Veteran's claim.  The Board considers the 2009 VA opinion that concluded though the Veteran suffered a right knee injury in service, that injury was different than his current right knee disability.  However, the Board finds that the September 2015 opinion and October 2015 VA treatment record finding a nexus more probative.  As discussed above the November 2009 VA examiner only considered whether the right knee injury in service caused the Veteran's current right knee disability and failed to address how the Veteran's in-service parachute jumps impacted his right knee.  Therefore, the Board concludes because the preponderance of evidence is for the claim, service connection for a right knee disability is warranted.  

C.  Bilateral Foot Disability 

The Veteran has a long, documented history of complaints for pain in his feet.  VA has issued the Veteran orthotic inserts to help with his flat feet.  The Veteran experienced pain in his feet that radiated up to his calves.  At the Veteran's Board hearing, the Veteran stated he had no foot problems pre-service and when came out of the military he had flat feet.  The Veteran stated he was diagnosed with flat feet 13 months after service, just 1 month shy of the 12 month-post-service period.  The Veteran testified his flat feet were due to the boots he wore in service and the parachute jumps. 

The private September 2015 opinion concluded that the Veteran's flat feet were caused by his repeated parachute jumps in service.  Furthermore, in the October 2015 VA treatment record, the VA doctor acknowledged that while the Veteran's feet were not examined, he suspected that the Veteran's flat feet condition was also due to his repeated parachute jumps. 

The evidence of record also includes an April 2017 lay statement from the Veteran's ex-wife documenting the Veteran's issues with his feet in service.  The Veteran's ex-wife stated that he had trouble getting out of bed and difficulty standing.  Additionally, during a trip in 1995 to Disneyland, the Veteran was forced to sit on a bench for much of the visit because it was too painful to walk.  The Veteran's ex-wife stated the Veteran did not want to seek medical attention for his feet because he was worried about the effect on his future career.  She stated he sought treatment in 1996 at a VA hospital and was given orthotic inserts for the pain. 

The Board finds the Veteran's pes planus is due to his in-service activity.  The Board acknowledges that the Veteran's STRs lack a diagnosis or treatment for pes planus.  However, the Board also considers the Veteran's lay testimony that he started receiving treatment for his flat feet shortly after service and finds his statements competent and credible.  The Board also considers the lay statement from the Veteran's wife about the Veteran's bilateral foot condition and his reluctance to seek treatment.  The Board acknowledges the November 2009 VA examination, but finds the examination inadequate as it did not consider the Veteran's reluctance to seek treatment only the lack of evidence of treatment in the record.  

Instead, the Board finds the September 2015 private opinion carries more probative weight.  In addition, the Board considers the opinion in the October 2015 VA treatment record stating that while not specifically examined, the VA examiner opinioned the Veteran's bilateral foot condition was due to his parachute jumps in service.  Accordingly, the Board finds November 2009 VA examination is outweighed by the lay evidence, September 2015 opinion, and October 2015 VA treatment record.  Therefore, as the preponderance of the evidence favors the Veteran, service connection for his bilateral foot condition is warranted.  Id. 

D.  Right Ankle Disability 

The Board notes the Veteran had a sprained right ankle while in service.  The Veteran's treatment records document the Veteran's complaint for right ankle pain including complaints of instability.  At the Board hearing, the Veteran testified that before he had left ankle surgery he put unequal weight on his right side and his gait changed.  The November 2009 examiner, similarly to the other disabilities, found that the Veteran's right ankle disability was not due to his time in service.  Like the right knee disability, the November 2009 examiner concluded that the right ankle injury suffered in service was different than the Veteran's current disability. 

Consequently, the Board concludes the September 2015 opinion that the Veteran's right ankle disability was due to his time in service is afforded higher probative weight.  As previously noted, the November 2009 examiner did not consider the Veteran's multiple parachute jumps possible effect on his right ankle disability and merely compared the Veteran's in-service disability to his current disability.  The Board also considers the October 2015 VA treatment record which like the examiner's opinion of the Veteran's bilateral foot condition, similarly opinioned his right ankle disability was due to his multiple parachute jumps.  Therefore, the Board finds the preponderance of evidence is for the Veteran's claim, and service connection for his right ankle disability is warranted.  Id. 


ORDER

Prior to January 20, 2011, an initial disability rating in excess of 10 percent for a left ankle disability is denied, excluding the period from November 2, 2010 to December 31, 2010.

From January 20, 2011, a 20 percent disability rating for a left ankle disability is granted. 

New and material evidence having been received, the claim for service connection for a left knee disability is reopened and service connection is granted. 

New and material evidence having been received, the claim for service connection for a right knee disability is reopened and service connection is granted. 

New and material evidence having been received, the claim for service connection for a bilateral foot disability is reopened and service connection is granted

Service connection for a right ankle disability is granted. 



____________________________________________
D. Martz Ames  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


